2:38 PM                                               East Pattern & Model Corporation
11/28/18                                                         Balance Sheet
Accrual Basis                                                   As of October 31, 2018

                                                                                                        Oct 31, 18
                ASSETS
                  Current Assets
                    Checking/Savings
                       1000-01 · Petty Cash                                                                         301.56
                       1020-00 · Bank of America (Business Checking Account)                                     29,386.05
                       1050-00 · Cash Clearing (Used for clearing payments by money order to vendors)               800.00

                     Total Checking/Savings                                                                      30,487.61

                     Accounts Receivable
                       1100-01 · Accounts Receivable                                                            195,935.86

                     Total Accounts Receivable                                                                  195,935.86

                     Other Current Assets
                       1200-01 · Inventory - Raw Materials                                                       23,180.00
                       1210-01 · Inventory Asset                                                                 82,653.98
                       1450-01 · Deferred Tax Asset - Curr                                                        2,200.00
                       1920-01 · Deferred Tax Asset Long T                                                      219,983.00
                       1925-01 · Deferred Tax Asset - Allow                                                    -200,000.00

                     Total Other Current Assets                                                                 128,016.98

                  Total Current Assets                                                                          354,440.45

                  Fixed Assets
                     1500-01 · Fixed Assets
                       1510-01 · Machinery & Equipment                                                  2,156,319.00
                       1520-01 · Office Furniture & Equipment                                             195,545.73
                       1530-01 · Leasehold Improvements                                                   131,664.00
                       1500-01 · Fixed Assets - Other                                                       6,752.89

                     Total 1500-01 · Fixed Assets                                                             2,490,281.62

                     1700-01 · Accumulated Depreciation                                                      -2,435,422.98

                  Total Fixed Assets                                                                             54,858.64

                  Other Assets
                    1950-01 · Trabold Road Security Deposit                                                      10,733.33

                  Total Other Assets                                                                             10,733.33

                TOTAL ASSETS                                                                                    420,032.42

                LIABILITIES & EQUITY
                   Liabilities
                      Current Liabilities
                         Accounts Payable
                             2000-01 · Accounts Payable                                                         180,238.74

                                                                                                                             Page 1
                       Case 2-18-21309-PRW, Doc 3, Filed 12/19/18, Entered 12/19/18 09:03:28,
                                        Description: Main Document , Page 1 of 2
2:38 PM                                                   East Pattern & Model Corporation
11/28/18                                                          Balance Sheet
Accrual Basis                                                    As of October 31, 2018

                                                                                             Oct 31, 18
                        Total Accounts Payable                                                      180,238.74

                        Other Current Liabilities
                          Family Leave Act Withheld                                                     186.78
                          2390-01 · NYS Disability & PFL                                              1,149.83
                          2480-01 · Accrued NYS Franch. Tax                                           1,536.00
                          2500-01 · Notes Payable - A. M. Garrison                                  215,351.34
                          2501-01 · 2017 Payroll Liabilities                                        154,001.44
                          2502-01 · 2018 Payroll Liabilities                                         63,502.58
                          2588-01 · Chase Bus O/D LOC #8928                                          15,670.48

                        Total Other Current Liabilities                                             451,398.45

                     Total Current Liabilities                                                      631,637.19

                     Long Term Liabilities
                       2586-01 · Chase Bus Cr Line #8001                                              62,571.77

                     Total Long Term Liabilities                                                      62,571.77

                  Total Liabilities                                                                 694,208.96

                  Equity
                    3000-01 · Opening Balance Equity                                                -195,171.16
                    3110-01 · Common Stock                                                             6,401.72
                    3210-01 · Treasury Shares, At Cost                                              -897,505.00
                    3310-01 · Shareholder Contribution / Draw                                        334,825.19
                    3990-01 · Retained Earnings                                                      478,617.67
                    Net Income                                                                        -1,344.96

                  Total Equity                                                                      -274,176.54

                TOTAL LIABILITIES & EQUITY                                                          420,032.42




                                                                                                                  Page 2
                       Case 2-18-21309-PRW, Doc 3, Filed 12/19/18, Entered 12/19/18 09:03:28,
                                        Description: Main Document , Page 2 of 2
